       Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EFG Bank AG, Cayman Branch, et al.,

                 Plaintiffs,

      v.                                       Case No. 2:17-cv-02592-GJP

The Lincoln National Life Insurance Company,

                 Defendant.


                           FOURTH AMENDED COMPLAINT
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 2 of 27



       Plaintiffs EFG Bank AG, Cayman Branch (“EFG”) and Wells Fargo Bank, National

Association, solely as securities intermediary for EFG (“Wells Fargo,” and together with EFG,

“EFG Plaintiffs”), and Plaintiffs DLP Master Trust, DLP Master Trust II, DLP Master Trust III,

GWG DLP Master Trust, Greenwich Settlements Master Trust, and Palm Beach Settlement

Company (collectively, “EAA Plaintiffs,” and together with EFG Plaintiffs, “Plaintiffs”), by and

through their attorneys, file this Fourth Amended Complaint against Defendant The Lincoln

National Life Insurance Company (“Lincoln” or “Defendant”), and allege as follows:

                                JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(2) and (3)

because (a) the action involves plaintiffs who are citizens of South Dakota, Delaware, Germany,

and Switzerland (as described fully below), and a defendant that is a citizen of the State of

Indiana; and (b) the amount in controversy exceeds $75,000, exclusive of interest and costs.

       2.      This Court has personal jurisdiction over Lincoln because, upon information and

belief, Lincoln’s principal place of business is in Radnor, Pennsylvania and Lincoln regularly

conducts and transacts business in Pennsylvania.

       3.      Venue is proper pursuant to 28 U.S.C. § 1391(a)(1) because, upon information

and belief, Lincoln resides in the Eastern District of Pennsylvania.

                                  NATURE OF THE ACTION

       4.      Plaintiffs bring this action seeking compensatory and punitive damages, equitable

relief, and attorneys’ fees based on Lincoln’s unlawful increasing of the cost of insurance

(sometimes referred to herein as “COI”) rates on certain of its in-force JPF Legend 300 and 400

universal life insurance policies (the “Policies”). The Policies were originally issued by

Jefferson-Pilot Life Insurance Company (“Jefferson-Pilot”), which according to Lincoln, was

later acquired by Lincoln. By raising cost of insurance rates, in one case by as much as 190%,

without a proper basis, Lincoln has breached the express and implied terms of the Policies.

       5.      The Policies are universal life insurance policies. Universal life insurance is a

form of life insurance also known as “flexible premium” adjustable life insurance. Universal life




                                                 -2-
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 3 of 27



insurance consists of two distinct components: (1) the life insurance component, for which the

insurance company charges a cost to cover the risk of the insured’s death (the “cost of

insurance”); and (2) a savings component, where premiums paid in excess of the cost of

insurance (and certain other policy charges) accumulate and earn interest at a rate that will not be

lower than a minimum “guaranteed interest rate” (generally referred to in the life insurance

industry as the “guaranteed minimum crediting rate” because the interest is “credited” to the

policyholder’s account).

       6.      Universal life insurance is designed to give policyholders flexibility, particularly

with respect to the payment of premiums. This can be demonstrated by comparing universal life

insurance to whole life insurance. With whole life insurance, a policyholder pays fixed monthly

premium payments for the life of a policy. These fixed monthly premium payments include an

amount associated with the cost of actual insurance (i.e., the cost for the insurance company to

bear the risk of the insured’s death) but also an additional amount intended to build up a “cash

value” that earns interest over time. In the insured’s earlier years, the fixed monthly premium

payments are typically far higher than the insured’s actual risk of death, and most of the

premiums are used to accumulate cash value that will be used to fund the death benefit in the

later years of the insured’s life, when the fixed monthly premiums are likely to be lower than the

actual risk of death. That is, the “cash value” build-up in the earlier years operates as a “reserve”

to pay the death benefit in the later years.

       7.      Universal life insurance “unbundles” these two components of a whole life

insurance policy and allows policyholders to choose whether to pay just enough premiums to

cover the risk of death (i.e., pay solely for the life insurance) or pay more (subject to certain

limitations) and build up a cash value that earns tax-deferred interest (which, among other things,

can be used to pay for the cost of insurance in the future).

       8.      Although there is no fixed monthly premium payment that is due, if the balance in

the policy account is insufficient to cover the policy’s monthly charges, which includes the cost

of the insurance and certain other policy charges, the policy will enter a grace period and lapse




                                                   -3-
            Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 4 of 27



unless additional premiums are paid.

           9.       Universal life insurance policies have both guaranteed and non-guaranteed

elements. Guaranteed elements are fixed and determined at a specific time, such as when the

policy was issued. Non-guaranteed elements, on the other hand, are not fixed at a specific time

and can be adjusted by the life insurance company under the terms of the policy. An example of

a guaranteed element is the guaranteed minimum interest (or crediting) rate. An example of a

non-guaranteed element is the cost of insurance rate.

           10.      Although the Policies permit Lincoln to adjust the cost of insurance rates (by

increasing or decreasing them), the Policies restrict Lincoln’s ability to do so in at least two

important ways. First, Lincoln may only change cost of insurance rates based on “future

mortality, interest, expenses, and lapses.” Second, any change in cost of insurance rates must be

“on a uniform basis for Insureds of the same rate class.”

           11.      The most important assumption in life insurance is mortality, and it is well-known

in the life insurance industry that since Jefferson-Pilot began issuing the Policies in

approximately 1999, mortality has improved, not worsened. Indeed, in 2015, just one year

before Lincoln began raising cost of insurance rates, the National Center for Health Statistics

reported that mortality had improved by 16.6% between 2000 and 2014.1 This improvement in

mortality has resulted in new life insurance mortality tables that would, if anything, support a

decrease, not increase, in cost of insurance rates. Despite this, Lincoln has increased the cost of

insurance rates on the Policies, and it has done so by as much as 190%, in blatant breach of the

Policies’ express and implied terms and conditions.

           12.      Lincoln also has attempted to justify its rate increase by claiming that low interest

rates have resulted in lower than expected investment income to Lincoln. But lower interest

rates should not justify a rate increase in the range of 40% to 190%.

           13.      Furthermore, as noted above, the Policies state that any change in cost of

insurance rates “will be on a uniform basis for Insureds of the same rate class.” But Lincoln

1
    Sherry L. Murphy, et al., Mortality in the United States, 2014, NCHS Data Brief No. 229, 5 (Dec. 2015).




                                                           -4-
         Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 5 of 27



admits that its rate increase does not apply on a uniform basis for insureds of the same rate class;

it applies differently to insureds in the same rate class based on when their Policies were issued

(i.e., based on duration).

        14.     Moreover, by drastically raising cost of insurance rates by as much as 190%, it is

apparent that Lincoln seeks to force Plaintiffs and other policyholders either to (a) pay exorbitant

premiums that Lincoln knows would no longer justify the ultimate death benefits, or (b) lapse or

surrender their Policies and forfeit the premiums they have paid to date, thereby depriving

policyholders of the benefits of their Policies. Lincoln, in turn, will make a huge profit—either

through higher premium payments or by eliminating a large group of policies (through lapses or

surrenders) and keeping the vast majority of the premiums that have been paid to date on them.

        15.     To better understand the basis for Lincoln’s sudden and massive rate increase,

counsel, on behalf of EAA Plaintiffs, have attempted to obtain the information that Lincoln

relied on to justify its rate increase, including Lincoln’s original mortality and interest

expectations and evidence of its alleged adverse mortality and interest experience, but Lincoln

has failed and refused to provide this information.

        16.     Lincoln’s misconduct, as described more fully herein, constitutes not only express

breaches of the Policies, but also breaches of the implied covenant of good faith and fair dealing.

Plaintiffs therefore seek compensatory and punitive damages, as well as equitable relief and

attorneys’ fees.

        17.     Indeed, in apparent response to complaints about a similar rate increase imposed

by another life insurance company, the New York State Department of Financial Services

(“NYDFS”) recently proposed a new regulation to protect policyholders “from unjustified life

insurance premium increases.”2 The regulation would give NYDFS the opportunity to review

potential rate increases by requiring life insurance companies to notify NYDFS “at least 120

days prior to an adverse change in non-guaranteed elements of an in-force life insurance or


2
 See Press Release, NYDFS, DFS Proposes New Regulation to Protect New Yorkers from Unjustified Life
Insurance Premium Increases (Nov. 17, 2016), http://www.dfs.ny.gov/about/press/pr1611171.htm.




                                                      -5-
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 6 of 27



annuity policy.”3 The regulation also would require insurers to notify policyholders “at least 60

days prior to an adverse change in non-guaranteed elements of an in-force life insurance or

annuity policy.”4 In addition, the regulation would require insurers to “establish board-approved

criteria for determining non-guaranteed charges or benefits” and would mandate a NYDFS

review of “the anticipated experience factors and non-guaranteed elements for existing policies

whenever the non-guaranteed elements on newly issued policies are changed.”5 The regulation

defines experience factors as “investment income, mortality, morbidity, persistency, or expense

that represents the insurer’s financial experience on a policy.”6 “Profit margin is not an

experience factor.”7

        18.      In announcing the proposed regulation in a press release dated November 17,

2016, NYDFS Superintendent Maria Vullo declared that New York “will not stand by and

provide life insurers free reign to implement unjustified cost of insurance increases on New

Yorkers simply to boost profits.”8

        19.      An article in The Wall Street Journal published the same day notes that although

the regulation would apply only in New York, it “could be widely copied by other insurance

departments.”9

                                                THE PARTIES

        20.      Plaintiff Wells Fargo is a national banking association with its principal place of

business in Sioux Falls, South Dakota. Plaintiff EFG Bank AG, Cayman Branch is a Swiss

banking corporation with its principal place of business in Switzerland; Cayman Branch refers to

a branch office in the Cayman Islands. EFG is the ultimate owner and beneficiary of certain of

the life insurance policies at issue in this case, which EFG either holds in a security account

3
  Id.
4
  Id.
5
  Life Insurance & Annuity Non-Guaranteed Elements §48.2, 11 NYCRR 48 (proposed Nov. 17, 2016),
http://www.dfs.ny.gov/insurance/r_prop/rp210txt.pdf.
6
  Id.
7
  Id.
8
  Press Release, NYDFS, supra note 2.
9
  Leslie Scism, New York Regulator Aims to Require Life Insurers Justify Higher Rates on Old Policies, Wall St. J.
(Nov. 17, 2016), http://www.wsj.com/articles/new-york-regulator-aims-to-require-life-insurers-justify-higher-rates-
on-old-policies-1479394201.




                                                         -6-
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 7 of 27



maintained by Wells Fargo, solely as securities intermediary for EFG pursuant to a Securities

Account Control Agreement, dated as of November 7, 2007, between EFG Bank AG, Guernsey

Branch and Wells Fargo, as modified by that certain Assignment and Amendment Agreement

dated as of June, 2010, by and among EFG, EFG Bank AG, Guernsey Branch, and Wells Fargo,

and further modified by a certain Amendment to Securities Account Control Agreement dated as

of March 6, 2019, by and between EFG and Wells Fargo (as modified, the “2007 SACA”) or

held in a security account maintained by Wells Fargo, as securities intermediary, pursuant to a

Securities Account Control Agreement, dated as of November 7, 2008, by and among EFG Bank

AG, Guernsey Branch, Credit Suisse Securities (Europe) Limited, and Wells Fargo, as

terminated by a SACA Termination and Release, dated as of December 21, 2017, by and among

EFG acting through its Cayman Islands Branch, Credit Suisse Securities (Europe) Limited, and

Wells Fargo (the “2008 SACA,” and together with the 2007 SACA, the “SACA Agreements”).10

Under the SACA Agreements, each life insurance policy at issue constitutes a “Financial Asset”

that Wells Fargo, solely as securities intermediary, has credited to the securities account. EFG is

the “entitlement holder” and is entitled to exercise the rights that comprise each Financial Asset

credited to the securities account. EFG owns the ultimate financial interests in the policies.

Wells Fargo, solely as securities intermediary for EFG, is identified as the owner and beneficiary

on the records of the insurance company.

         21.      Plaintiff DLP Master Trust is a Delaware statutory trust. The trustee of DLP

Master Trust is Wells Fargo. The Delaware trustee of DLP Master Trust is Wells Fargo

Delaware Trust Company, National Association (“Wells Fargo Delaware Trust Company”), a

national banking association. The certificate holder of DLP Master Trust is EAA DLP I LLP.

EAA DLP I LLP is a Delaware limited liability partnership. The partners of EAA DLP I LLP

are Erste EAA Anstalt öffentlichen Rechts & Co. KG (“EAA Anstalt”) and LS EAA Holdings,

LLC. LS EAA Holdings, LLC is a Delaware limited liability company whose sole member is


10
  Here, as securities intermediary, Wells Fargo is “a person, including a bank or broker, that in the ordinary course
of its business maintains securities accounts for others and is acting in that capacity.” U.C.C. § 8-102(a)(14)(ii).




                                                           -7-
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 8 of 27



EAA Anstalt. EAA Anstalt is analogous to a limited partnership under the laws of Germany

whose members are Erste Abwicklungsanstalt Anstalt des öffentlichen Rechts (“EAA”) as

general partner and Sechste EAA-Beteiligungs GmbH as a limited partner. Sechste EAA-

Beteiligungs GmbH is a wholly-owned subsidiary of EAA. EAA is a public agency and is

regarded as a juridical person under the laws of Germany.

       22.    Plaintiff DLP Master Trust II is a Delaware statutory trust. The trustee of DLP

Master Trust II is Wells Fargo. The Delaware trustee of DLP Master Trust II is Wells Fargo

Delaware Trust Company. The certificate holder of DLP Master Trust II is EAA DLP II LLP.

EAA DLP II LLP is a Delaware limited liability partnership. The partners of EAA DLP II LLP

are EAA Anstalt and LS EAA Holdings, LLC. LS EAA Holdings, LLC is a Delaware limited

liability company whose sole member is EAA Anstalt. EAA Anstalt is analogous to a limited

partnership under the laws of Germany whose members are EAA as general partner and Sechste

EAA-Beteiligungs GmbH as a limited partner. Sechste EAA-Beteiligungs GmbH is a wholly-

owned subsidiary of EAA. EAA is a public agency and is regarded as a juridical person under

the laws of Germany.

       23.    Plaintiff DLP Master Trust III is a Delaware statutory trust. The trustee of DLP

Master Trust III is Wells Fargo. The Delaware trustee is Wells Fargo Delaware Trust Company.

The certificate holder of DLP Master Trust III is EAA DLP III LLP. EAA DLP III LLP is a

Delaware limited liability partnership. The partners of EAA DLP III LLP are EAA Anstalt and

LS EAA Holdings, LLC. LS EAA Holdings, LLC is a Delaware limited liability company

whose sole member is EAA Anstalt. EAA Anstalt is analogous to a limited partnership under

the laws of Germany whose members are EAA as general partner and Sechste EAA-Beteiligungs

GmbH as a limited partner. Sechste EAA-Beteiligungs GmbH is a wholly-owned subsidiary of

EAA. EAA is a public agency and is regarded as a juridical person under the laws of Germany.

       24.    Plaintiff GWG DLP Master Trust is a Delaware statutory trust. The trustee of

GWG DLP Master Trust is Wells Fargo. The Delaware trustee of GWG DLP Master Trust is

Wells Fargo Delaware Trust Company. The certificate holder of GWG DLP Master Trust is




                                               -8-
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 9 of 27



EAA LAT II LLP. EAA LAT II LLP is a Delaware limited liability partnership. The partners of

EAA LAT II LLP are EAA Anstalt and LS EAA Holdings, LLC. LS EAA Holdings, LLC is a

Delaware limited liability company whose sole member is EAA Anstalt. EAA Anstalt is

analogous to a limited partnership under the laws of Germany whose members are EAA as

general partner and Sechste EAA-Beteiligungs GmbH as a limited partner. Sechste EAA-

Beteiligungs GmbH is a wholly-owned subsidiary of EAA. EAA is a public agency and is

regarded as a juridical person under the laws of Germany.

       25.    Plaintiff Greenwich Settlements Master Trust is a Delaware statutory trust. The

trustee of Greenwich Settlements Master Trust is Wells Fargo. The Delaware trustee of

Greenwich Settlements Master Trust is Wells Fargo Delaware Trust Company. The certificate

holder of Greenwich Settlements Master Trust is EAA Greenwich LLP. EAA Greenwich LLP is

a Delaware limited liability partnership. The partners of EAA Greenwich LLP are EAA Anstalt

and LS EAA Holdings, LLC. LS EAA Holdings, LLC is a Delaware limited liability company

whose sole member is EAA Anstalt. EAA Anstalt is analogous to a limited partnership under

the laws of Germany whose members are EAA as general partner and Sechste EAA-Beteiligungs

GmbH as a limited partner. Sechste EAA-Beteiligungs GmbH is a wholly-owned subsidiary of

EAA. EAA is a public agency and is regarded as a juridical person under the laws of Germany.

       26.    Plaintiff Palm Beach Settlement Company is a Delaware statutory trust. The

trustee of Palm Beach Settlement Company is Wells Fargo. The Delaware trustee of Palm Beach

Settlement Company is Wells Fargo Delaware Trust Company. The certificate holder of Palm

Beach Settlement Company is EAA Triskele LLP. EAA Triskele LLP is a Delaware limited

liability partnership. The partners of EAA Triskele LLP are EAA Anstalt and LS EAA

Holdings, LLC. LS EAA Holdings, LLC is a Delaware limited liability company whose sole

member is EAA Anstalt. EAA Anstalt is analogous to a limited partnership under the laws of

Germany whose members are EAA as general partner and Sechste EAA-Beteiligungs GmbH as

a limited partner. Sechste EAA-Beteiligungs GmbH is a wholly-owned subsidiary of EAA.

EAA is a public agency and is regarded as a juridical person under the laws of Germany.




                                               -9-
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 10 of 27



       27.     Upon information and belief, Defendant Lincoln is an Indiana corporation with its

principal place of business in Radnor, Pennsylvania.

                                  FACTUAL BACKGROUND

       A.      Plaintiffs Are Owners of Universal Life Insurance Policies Subject to

               Lincoln’s COI Increase

       28.     EFG is the ultimate owner and beneficiary of 38 Policies that Jefferson-Pilot

issued between 2004 and 2005 (and that Lincoln later acquired) and that are subject to the cost of

insurance rate increase (the “EFG Policies”). The EFG Policies range in face amount from

$500,000 to $12.5 million and are listed on the attached Exhibit 1. The EFG Policies include

Policies issued and delivered in the States of California, Florida, Georgia, New Jersey, and South

Dakota. A sample of one of EFG’s policies, redacted for privacy, is attached hereto as Exhibit 2

(“EFG Doe Policy”). As noted above, Wells Fargo is listed on Lincoln’s records as the owner

and beneficiary of the EFG Policies, but solely as securities intermediary for EFG. EFG, as the

entitlement holder, owns the ultimate financial interest in the EFG Policies. With respect to one

of the EFG Policies (Policy Number JF5515522), on or about May 14, 2018, EFG was expressly

assigned all rights in the policy in connection with its foreclosure of this policy, which

assignment included all rights of recourse or recovery against Lincoln relating to its cost of

insurance rate increase. With respect to nine of the EFG Policies (Policy Numbers JF5181551,

JF5504177, JF5505501, JF5518111, JF5513241, JF5245994, JF5509597, JP5503870, and

JP5515603), on or about December 12, 2019, EFG was expressly assigned all rights in the

policies in connection with its foreclosure of these policies, which assignment included all rights

of recourse or recovery against Lincoln relating to its cost of insurance rate increases.

       29.     EAA Plaintiffs are the owners and beneficiaries of 26 Policies that Jefferson-Pilot

issued between 2003 and 2005 (and Lincoln later acquired) and that are subject to the cost of

insurance rate increase (the “EAA Policies,” and together with the EFG Policies, the “Plaintiff

Policies”). The EAA Policies range in face amount from $450,000 to $10 million and are listed

on the attached Exhibit 3. The EAA Policies include Policies issued and delivered in the States




                                                 - 10 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 11 of 27



of Arizona, California, Florida, Illinois, Massachusetts, North Carolina, and New Jersey. A

sample of one of the EAA Policies, redacted for privacy, is attached hereto as Exhibit 4 (“EAA

Doe Policy,” and together with the EFG Doe Policy, the “Doe Policies”).

       30.     As is typical of universal life insurance policies, the Plaintiff Policies provide that

they will remain in force as long as there are sufficient funds in the policy account each month to

cover the monthly policy charges. The monthly charges include a premium charge, an

administrative charge, and a cost of insurance charge, plus charges for any policy riders. Any

balance in the policy account that is left after the deductions are taken reflects the “Policy

Value,” which accrues interest at a rate that cannot be lower than the “guaranteed interest rate.”

EFG Doe Policy, Ex. 2, at 4, 8; EAA Doe Policy, Ex. 4, at 4, 8. If in any month there are

insufficient funds in the account to cover the monthly policy charges, the policy will enter a 60-

day grace period. If additional premiums are not paid within the grace period, Lincoln will

terminate, or lapse, the policy. EFG Doe Policy, Ex. 2, at 7; EAA Doe Policy, Ex. 4, at 7.

       31.     The largest and most significant charge under the Plaintiff Policies is the cost of

insurance charge. This charge, also known as the mortality charge, reflects the price that Lincoln

charges to cover the risk of the insured’s death. The cost of insurance charge is determined by

multiplying the cost of insurance rate times the net amount at risk. The net amount at risk is the

death benefit minus the Policy Value. The Policy Value, as described above, is deducted from

the death benefit because, although the Policy Value is part of the death benefit paid upon the

insured’s death, policyholders do not pay cost of insurance on the Policy Value, which is the

savings component of the Plaintiff Policies and not the “insurance.”

       32.     The cost of insurance rates under a policy are based initially on certain

characteristics of the insured, including her or his gender, age, and underwriting class (i.e.,

preferred plus, preferred, standard, and substandard classes). The cost of insurance rate increases

every year as the insured ages.

       33.     The Plaintiff Policies state that “the monthly cost of insurance rates are

determined by [Lincoln].” EFG Doe Policy, Ex. 2, at 8; EAA Doe Policy, Ex. 4, at 8.




                                                  - 11 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 12 of 27



Specifically, the “Cost of Insurance Rates” provision provides:

               The monthly cost of insurance rates are determined by [Lincoln].

               Rates will be based on our expectation of future mortality, interest,

               expenses, and lapses. Any change in the monthly cost of insurance

               rates used will be on a uniform basis for Insureds of the same rate

               class.

EFG Doe Policy, Ex. 2, at 8; EAA Doe Policy, Ex. 4, at 8.

       34.     Accordingly, among many other things, under the terms of the Plaintiff Policies,

any change in the COI rates: (a) can only be “based on [Lincoln’s] expectation of future

mortality, interest, expenses, and lapses”; and (b) must be “on a uniform basis for Insureds of the

same rate class.”

       B.      Lincoln Raises Cost of Insurance Rates

       35.     In September 2016, Lincoln began notifying the policyholders that it was raising

the cost of insurance rates on certain of its in-force universal life insurance policies. Sample

notice letters for the EFG Doe Policy and the EAA Doe Policy are attached hereto as Exhibit 5

and Exhibit 6, respectively (“Notice Letters”). The Notice Letters state that “your policy’s cost

of insurance (COI) rates will increase.” Exs. 5 and 6. Lincoln further states that an adjustment

to the COI rates is necessary because “[w]e are operating in a challenging and changing

environment as we continue to face nearly a decade of persistently low interest rates, including

recent historic lows, and volatile financial markets.” Id. As a result, Lincoln states that it is

“making fair and reasonable adjustments as necessary and appropriate to ensure we are providing

value to our customers while operating responsibly for the long-term.” Id.

       36.     Lincoln does not state in the letters how much the rate increase will be, instead

stating that the “amount of the COI rate change depends upon the product, underwriting class

and duration.” Id. at FAQ No. 3. The range of the increase has since been calculated to

generally be between 60% and 70%, with some 40% increases and one as high as 190%.

       37.     With the Notice Letters, Lincoln attached a “Frequently Asked Questions” section




                                                  - 12 -
       Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 13 of 27



(“FAQs”). In the FAQs, Lincoln responds to the frequently asked question why COI rates are

changing. Lincoln’s response states: “Cost of insurance (COI) rates are based on certain cost

factors, including mortality, interest, expenses and lapses. Our future expectations for these cost

factors have changed; therefore policy COI rates have been adjusted to appropriately reflect

those future expectations.” Id. at FAQ No. 1.

       38.     Responding to a question whether COI rates were going up for all policies,

Lincoln responded as follows: “All policyholders holding the impacted products will have some

form of COI adjustment. While the majority of the rate changes are increases, some adjustments

will be decreases, depending on future expectations of policy cost factors.” Id. at FAQ No. 2.

       39.     In addition, in statements made to agents and brokers concerning the COI

increase, which counsel for Plaintiffs found on the Internet, Lincoln stated that the rate increase

was based on “material changes in future expectations of key cost factors associated with

providing this coverage, including: [l]ower investment income as a result of continued low

interest rates[;] [u]pdated mortality assumptions, including instances of both higher and lower

expected mortality rates versus prior expectations[; and] [u]pdated expenses, including higher

reinsurance rates.” Abbreviated Preview Edition of the Upcoming August 29, 2016, Lincoln

Leader, Lincoln Financial Group, available at

http://lincolnfinancial.dmplocal.com/dsc/collateral/LincolnLifeLeader-LGULCOI_-

_No_watermark.pdf (last visited Jan. 7, 2017) (discussion of the Policies at issue in this case on

page 4).

       40.     On November 18, 2016, counsel on behalf of EAA Plaintiffs sent letters to

Lincoln requesting additional information about the bases for Lincoln’s rate increase. On

January 4, 2017, counsel for EAA Plaintiffs received a response letter from Lincoln that failed to

respond to any of the questions that counsel, on behalf of EAA Plaintiffs, asked. A true and

correct copy of Lincoln’s January 4, 2017 letter is attached hereto as Exhibit 7. For example,

counsel, on behalf of EAA Plaintiffs, asked Lincoln to identify which of Lincoln’s future cost

factors have changed. Lincoln responded by stating, “The policies’ costs of insurance rates are




                                                 - 13 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 14 of 27



based on certain cost factors including mortality, interest, expenses, and lapses. Lincoln’s future

expectations for these cost factors have changed.” Ex. 7 at 1. Counsel, on behalf of EAA

Plaintiffs, also asked how the duration of a policy impacts the COI rate and the amount of the

rate increase. Lincoln responded, “The amount of the COI rate change depends upon duration,

as well as the product and underwriting class.”

        41.     In light of Lincoln’s failure to respond to counsel’s, on behalf of EAA Plaintiffs,

questions, on January 9, 2017, counsel on behalf of EAA Plaintiffs sent another letter to Lincoln

asking Lincoln to answer the questions it failed to answer. No response has been received as of

the date of this filing.

        42.     In addition, in November 2016, counsel, on behalf of EAA Plaintiffs, made public

records requests to the California Department of Insurance requesting documents relating to

Lincoln’s rate increase, but the Department of Insurance responded that it did not have any

responsive documents.

        43.     Because it appears that no one but Lincoln has information about the basis for its

rate increase, Lincoln’s refusal to provide the information has prevented policyholders like

Plaintiffs from verifying the accuracy of Lincoln’s representations that the rate increase is

justified by changes in its expectations as to “mortality, interest, expenses, and lapses.” It is

likely for this very reason that NYDFS proposed its new regulation, which would require life

insurance companies like Lincoln to notify NYDFS and policyholders in advance of any adverse

change in the non-guaranteed elements of an in-force life insurance policy and would mandate

regulatory review of the anticipated experience factors, such as mortality, interest, and expenses.

        44.     Regardless, it is apparent that Lincoln’s rate increase breaches the terms of the

Plaintiff Policies in at least four ways. First, the rate increase is not “on a uniform basis for

Insureds of the same rate class.” Second, the rate increase is not “based on [Lincoln’s]

expectation of future mortality, interest, expenses, and lapses.” Third, Plaintiffs are informed

and believe, and on that basis allege, that the rate increase impermissibly attempts to circumvent

the guaranteed interest rate under the Plaintiff Policies. Fourth, the rate increase breaches the




                                                  - 14 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 15 of 27



implied covenant of good faith and fair dealing that exists in every insurance contract.

        C.     The Rate Increase Is Not Uniform for All Policyholders in a Class

        45.    Lincoln’s rate increase violates the provision that any rate increase be “on a

uniform basis for Insureds of the same rate class” because the rate increase is not uniform for

insureds of the same rate class. As Lincoln admits in the FAQ and in its letters to counsel for

EAA Plaintiffs, the amount of the COI rate increase depends not just on the insured’s rate class

but also on “duration.” Exs. 5 and 6, at FAQ No. 3. By basing the rate increase on more than

just the insured’s rate class, the rate increase is not “on a uniform basis for Insureds of the same

rate class.”

        D.     The Rate Increase Is Not Justified by Changes in Expectations as to

               Mortality and Interest

46.     The Plaintiff Policies state that Lincoln may base a change in cost of insurance rates only

on “[Lincoln’s] expectation of future mortality, interest, expenses, and lapses.” These are the

only four factors that Lincoln may consider. Furthermore, to be in good faith and based on

“future” expectations, the change in the cost of insurance rates must correspond with the

magnitude of the changes in Lincoln’s future expectations.

47.     Based on Lincoln’s various statements about its rate increase, it appears that Lincoln has

raised COI rates due primarily to purported changes in its expectations as to mortality and

interest.

        Mortality

        48.    First, as to mortality, it is well known in the life insurance industry that over the

past decade, mortality has improved, not worsened, and people are living much longer than

anticipated when Jefferson-Pilot originally priced the Plaintiff Policies in or around 1999. For

example, in 2015, just one year before Lincoln’s rate increase, the National Center for Health

Statistics reported “[s]ignificant decreases in mortality in 2014 compared with 2013” and

observed that this year-to-year improvement was “consistent with long-term trends.” “Although

year-to-year changes are usually relatively small,” explained the National Center for Health




                                                  - 15 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 16 of 27



Statistics, “the age-adjusted death rate in the United States decreased 16.6% between 2000

(869.0) and 2014 (724.6).” This “long-term trend” of improving mortality is also evidenced by

the release of several new mortality tables over the past two decades that would, if anything,

support a decrease in cost of insurance rates, not increases as high as 190%.

       49.     Specifically, in 2001, the Society of Actuaries (“SOA”) and the American

Academy of Actuaries (“AAA”) produced the 2001 Commissioner’s Standard Ordinary (“CSO”)

Table, which replaced the previous 1980 CSO Table to reflect significant improving mortality,

especially at older ages. The maximum cost of insurance rates allowed under the Plaintiff

Policies, however, are based on the older 1980 CSO Table, not the newer 2001 CSO Table. The

SOA also is currently investigating an update of the 2001 CSO Table, and a 2015 investigative

report by the SOA showed significant reductions in insurance company reserves compared to the

2001 CSO Table due to mortality improvements since 2001. In addition, in 2008, the SOA

released a 2008 Valuation Basic Table (“VBT”) that reflected significant mortality

improvements compared to prior tables, especially at older ages. In 2014, the SOA released the

2014 VBT, which showed overall mortality improvement from the 2008 VBT.

       50.     These new mortality tables demonstrate that since 1999 when the Plaintiff

Policies were originally priced, mortality has improved, not worsened, and this change in

mortality would support a decrease, not increase, in cost of insurance rates.

       Interest

       51.     Second, as to interest, according to Lincoln’s statements to its brokers and agents,

Lincoln has raised COI rates in part due to lower interest rates, which Lincoln claims have

resulted in lower investment income to Lincoln.

       52.     While “interest” is listed as a cost factor upon which Lincoln may base a change

in cost of insurance rates, Plaintiffs are informed and believe, and on that basis allege, that

Lincoln’s rate increase is based on “a decade of persistently low interest rates, including recent

historic lows, and volatile financial markets.” The historic decline in interest rates, however,

cannot be the basis for a change in cost of insurance rates because the Policies require that any




                                                  - 16 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 17 of 27



change in cost of insurance rates be based on Lincoln’s expectations for the future. It cannot

raise cost of insurance rates to recover past losses or shortfalls resulting from historic low

interest rates.

        53.       Moreover, even if lower interest rates may impact Lincoln’s cost of providing

insurance, they would not justify a cost of insurance rate increase as high as 40% to 190%

because interest rates should be a relatively minor factor in calculating Lincoln’s cost of

insurance (and, consequently, its cost of insurance rates).

        54.       To begin with, as it relates to cost of insurance rates, “interest” (one of the cost

factors Lincoln may consider) can only refer to the interest that Lincoln earns (or expects to earn)

on its profits from providing insurance, and not on funds in policyholders’ accounts. As

explained above, universal life insurance policies, like the Policies, consist of two distinct

components—(a) the life insurance, or “mortality,” component; and (b) the accumulated value,

or “savings,” component. Lincoln earns interest from both of these components.

        55.       However, although a life insurance company may earn interest on both the

mortality component and the savings component, it can only consider interest on the mortality

component when determining cost of insurance. The interest it earns from investing funds in

policyholder accounts (i.e., the savings component), on the other hand, is only relevant to setting

the interest rate credited to those accounts, and is not relevant to determining the cost of

insurance. This is because the cost of insurance is the mortality charge. It is intended to cover

the risk of the insured’s death, not the interest rate risk associated with policyholder accounts

(and guaranteeing policyholders a minimum interest rate on their policy accounts).

        56.       The cost of insurance charge includes an expected profit over the insurance

company’s expected mortality. The insurance company then expects to invest this profit and

earn interest on it. The company then factors this profit and the interest on this profit in setting

the cost of insurance rates. Lower interest rates may result in lower investment income, but

lower interest rates would not result in a loss unless the insurance company’s investments had a

negative return. But this is highly unlikely to occur because most life insurance companies




                                                    - 17 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 18 of 27



invest primarily in fixed-income securities, such as bonds. Thus, to the extent Lincoln is raising

cost of insurance rates because it is earning less investment income on its mortality profits as a

result of low interest rates, it is highly unlikely that this lower investment income would justify a

rate increase, much less one as high as 190%.

       57.     To illustrate this, assume Lincoln’s COI rate contemplated a 20% mortality profit.

For every $120 in COI charges received in a year, Lincoln would expect to pay out $100 in

claims, leaving $20 in mortality profits to invest. If it assumed it would earn 5% on the profit of

$20 in that year, it would expect to earn $1.00 of investment income. If it now expects to earn

1% interest instead of 5%, the investment income would drop to $0.20 instead of $1.00. But this

80% drop in investment income would not translate to an 80% COI rate increase because it does

not capture the $20 mortality profit. In other words, Lincoln is earning $20.20 instead of $21.00

on the mortality component, which is a difference of less than 4%, assuming mortality is as

expected. If Lincoln experienced favorable mortality, that favorable mortality experience should

also offset the cost associated with the lower than expected investment income. Although this is

a very rudimentary example, it illustrates how a decline in interest rates is not likely to result in a

COI rate increase in the range of 40% to 190%.

       58.     As to the interest earned on the savings component of a universal life insurance

policy, a life insurance company expects to earn a spread on the funds that policyholders

maintain in their policy accounts. That is, if the life insurance company is earning 8% interest on

policyholder accounts, it may credit policyholders 7% and earn a spread of 1%. If interest rates

are low and the company is earning only 5% interest, it may lower the crediting rate to 4% and

still earn a 1% spread. Thus, even if Lincoln could consider the interest it earns from investing

funds in policyholders’ accounts (which it cannot), this would not justify a COI rate increase, but

only a change in the interest rate credited to policyholders’ accounts.

       59.     However, if Lincoln expects to earn only 3% interest from investing funds in

policyholders’ accounts, Lincoln cannot reduce the crediting rate to 2% because this would be

below the guaranteed minimum interest rate credited to policyholders. Nor, however, can




                                                  - 18 -
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 19 of 27



Lincoln attempt to offset this loss by raising COI rates. If it could, the cost of insurance would

not be a mortality charge, but a way for Lincoln to guarantee its profitability on the policies by

transferring to policyholders all risk under the policies, including the interest rate risk on Policy

Values. This would render the guaranteed minimum interest rate meaningless.

          60.   Furthermore, even if Lincoln is properly considering only interest on its mortality

profits, to the extent Lincoln is raising cost of insurance rates to achieve its original profit

expectations, the rate increase is improper because Lincoln cannot raise rates simply to guarantee

itself its original profit expectations. As NYDFS has said, life insurance companies do not have

free reign to raise COI rates “simply to boost profits” because profit margin is not an experience

factor.

          61.   In light of this, and given the magnitude of Lincoln’s rate increase, Plaintiffs are

informed and believe, and on that basis allege, that Lincoln has raised COI rates, not because its

mortality and interest experience has been unfavorable enough to require an increase in COI

rates, but solely to boost its profits. Profit is not a factor that Lincoln can consider in changing

COI rates. Furthermore, using COI rates to guarantee Lincoln’s original profitability

expectations, and thereby placing its interest in maximizing gains over the rights of

policyholders, would constitute a breach of the implied covenant of good faith and fair dealing.

          62.   In sum, by drastically raising cost of insurance rates on the Plaintiff Policies,

Lincoln seeks to force Plaintiffs to (a) pay exorbitant premiums that Lincoln knows would no

longer justify the ultimate death benefits or (b) lapse or surrender their Policies, thereby

forfeiting the premiums they have paid over the last several years. Lincoln, in turn, will make a

huge profit—either through higher premium payments or by eliminating a large group of policies

(through lapses or surrenders) and keeping the premiums that have been paid to date.

          E.    The Cost of Insurance Rate Increase Is an Impermissible Attempt to

                Circumvent the Guaranteed Minimum Interest Rate

          63.   Under the express terms of the Plaintiff Policies, a policyholder has the right to

pay just enough premiums to cover the monthly policy charges. If the policyholder contributes




                                                   - 19 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 20 of 27



more than needed to cover the monthly charges, leaving a balance remaining in the policy

account, the Plaintiff Policies provide that the balance will accrue interest at a rate no lower than

the “guaranteed interest rate.” See EFG Doe Policy, Ex. 2, at 8; EAA Doe Policy, Ex. 4, at 8.

The guaranteed interest rate provided for under the Plaintiff Policies is 4%.

        64.     Lincoln suggested that low interest rates, which may have reduced Lincoln’s

investment income, were at least one reason for its rate increase. To the extent Lincoln

considered the interest it earns on funds in policyholder accounts, the rate increase also violates

the Plaintiff Policies’ guaranteed minimum interest rate provision. This is evident because if

Lincoln’s investment income did not drop near or below the guaranteed interest rate, Lincoln

could simply address the change in interest rates by lowering the interest rate credited to

policyholders. But if Lincoln is raising cost of insurance rates instead of lowering the interest

rate credited to policyholders, this presumably is because lowering the interest rate credited to

policyholders would not be sufficient for Lincoln—because it is earning interest near or below

the guaranteed interest rate (thus, reducing its originally anticipated spread). By raising cost of

insurance rates to account for this, however, Lincoln is trying to do indirectly what it cannot do

directly: it is using cost of insurance rates to achieve an interest rate credited to policy accounts

that is lower than the guaranteed minimum interest rate, which violates the Plaintiff Policies.

        65.     In short, Lincoln is trying to take the “guarantee” out of the guaranteed interest

rate. By depriving policyholders of the right to the guaranteed interest rate, Lincoln has

breached not just the express terms of the Plaintiff Policies, but also the implied covenant of

good faith and fair dealing.

                                              COUNT I

                                  (Breach of Contract – Express)

                                            (All Policies)

        66.     Plaintiffs reallege the allegations contained in paragraphs 1 through 65 inclusive,

as if set forth fully herein.

        67.     The Plaintiff Policies are binding and enforceable contracts.




                                                  - 20 -
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 21 of 27



          68.    Defendant materially breached the Plaintiff Policies in several respects, including,

but not limited to, the following:

                 a.       By increasing the cost of insurance rates on a basis that is not uniform for

          insureds of the same rate class;

                 b.       By increasing the cost of insurance rates on a basis other than Defendant’s

          “expectation of future mortality, interest, expenses, and lapses;”

                 c.       By increasing the cost of insurance rates in an attempt to circumvent the

          guaranteed minimum interest rate; and

                 d.       By imposing excessive cost of insurance rates.

          69.    Plaintiffs have performed all of their obligations under the Plaintiff Policies,

except to the extent that their obligations have been excused by Defendant’s conduct as alleged

herein.

          70.    As a direct and proximate cause of Defendant’s material breaches of the Plaintiff

Policies, Plaintiffs have been damaged as alleged herein in an amount to be proven at trial, but in

any event that exceeds $75,000, exclusive of interest.

                                               COUNT II

           (Implied Covenant of Good Faith and Fair Dealing – Contractual Breach)

                      (Policies issued in AZ, CA, FL, GA, MA, NJ, NC, and SD)

          71.    Plaintiffs reallege the allegations contained in paragraphs 1 through 65, inclusive,

as if set forth fully herein.

          72.    The Plaintiff Policies are binding and enforceable contracts.

          73.    The Plaintiff Policies includes an implied covenant, actionable in contract, that

Defendant will act in good faith and deal fairly with Plaintiffs.

          74.    Defendant materially breached the Plaintiff Policies in several respects, including,

but not limited to, the following:

                 a.       By charging excessive cost of insurance rates, thereby denying Plaintiffs

          the benefit of their actual Policy Values;




                                                       - 21 -
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 22 of 27



                   b.       By considering interest that it earns on policyholder accounts, as opposed

          to interest only from its mortality profits, in raising cost of insurance rates;

                   c.       By increasing cost of insurance rates in an attempt to achieve Lincoln’s

          original expected profitability for the Plaintiff Policies at the policyholders’ expense;

                   d.       By increasing the cost of insurance rates to circumvent the guaranteed

          minimum interest rate under the Plaintiff Policies;

                   e.       By attempting to force Plaintiffs either to (a) pay exorbitant premiums that

          Lincoln knows would no longer justify the ultimate death benefits or (b) lapse or

          surrender their policies, thereby forfeiting the premiums they have paid to date; and

                   f.       By failing to provide meaningful disclosures about the cost of insurance

          rate increases.

          75.      Plaintiffs have performed all of their obligations under the Plaintiff Policies,

except to the extent that their obligations have been excused by Defendant’s conduct as alleged

herein.

          76.      Defendant’s breaches were conscious, deliberate, and unreasonable acts, which

were designed to and which did unfairly frustrate the agreed common purposes of the Plaintiff

Policies and which disappointed Plaintiffs’ reasonable expectations by denying Plaintiffs the

benefits of the Plaintiff Policies.

          77.      As a direct and proximate cause of Defendant’s breaches of the implied covenant

of good faith and fair dealing, Plaintiffs have been damaged as alleged herein in an amount to be

proven at trial, but in any event that exceeds $75,000, exclusive of interest. Furthermore,

Lincoln’s conduct was conscious and deliberate, and constitutes oppression, fraud, or malice,

justifying an award of punitive damages.

                                                COUNT III

                (Implied Covenant of Good Faith and Fair Dealing – Tortious Breach)

                                          (Policies issued in CA)

          78.      Plaintiffs reallege the allegations contained in paragraphs 1 through 65, inclusive,




                                                     - 22 -
          Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 23 of 27



as if set forth fully herein.

          79.     The Plaintiff Policies are binding and enforceable contracts.

          80.     The Plaintiff Policies include an implied covenant, actionable in tort, that

Defendant will act in good faith and deal fairly with Plaintiffs.

          81.     Defendant materially breached the Plaintiff Policies in several respects, including,

but not limited to, the following:

                  a.        By charging excessive cost of insurance rates, thereby denying Plaintiffs

          the benefit of their actual Policy Values;

                  b.        By considering interest that it earns on policyholder accounts, as opposed

          to interest only from its mortality profits, in raising cost of insurance rates;

                  c.        By increasing cost of insurance rates in an attempt to achieve Lincoln’s

          original expected profitability for the Plaintiff Policies at the policyholders’ expense;

                  d.        By increasing the cost of insurance rates to circumvent the guaranteed

          minimum interest rate under the Plaintiff Policies;

                  e.        By attempting to force Plaintiffs either to (a) pay exorbitant premiums that

          Lincoln knows would no longer justify the ultimate death benefits or (b) lapse or

          surrender their policies, thereby forfeiting the premiums they have paid to date; and

                  f.        By failing to provide meaningful disclosures about the cost of insurance

          rate increases.

          82.     Plaintiffs have performed all of their obligations under the Plaintiff Policies,

except to the extent that their obligations have been excused by Defendant’s conduct as alleged

herein.

          83.     Defendant’s breaches were conscious and deliberate acts, which were designed to

and which did unfairly frustrate the agreed common purposes of the Plaintiff Policies and which

disappointed Plaintiffs’ reasonable expectations and disregarded Plaintiffs’ rights by denying

Plaintiffs the benefits of the Plaintiff Policies.

          84.     As a direct and proximate cause of Defendant’s breaches of the implied covenant




                                                       - 23 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 24 of 27



of good faith and fair dealing, Plaintiffs have been damaged as alleged herein in an amount to be

proven at trial, but in any event that exceeds $75,000, exclusive of interest. Furthermore,

Lincoln’s conduct was conscious and deliberate, and constitutes oppression, fraud, or malice,

justifying an award of punitive damages.

                                            COUNT IV

                                        (Declaratory Relief)

                                            (All Policies)

        85.     Plaintiffs reallege the allegations contained in paragraphs 1 through 65, inclusive,

as if set forth fully herein.

        86.     For reasons including, but not limited to, those stated herein, there exists an actual

dispute and controversy between Plaintiffs and Defendant concerning Plaintiffs’ rights and

Defendant’s obligations under the Plaintiff Policies, including but not limited to how Defendant

must implement any change in the cost of insurance rates and under what circumstances

Defendant may change the cost of insurance rates.

        87.     Accordingly, Plaintiffs seek a declaration (a) that Defendant’s cost of insurance

rate increase is improper under the Plaintiff Policies and that the Policies’ account values be

recalculated according to the original cost of insurance rates; and (b) setting forth the specific

guidelines that govern the factual circumstances under which Defendant can raise the cost of

insurance rates.

        88.     Such a declaration will help prevent or limit any future controversies under the

Plaintiff Policies by providing guidance as to when and how Defendant can change the cost of

insurance rates on its in-force Policies.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for relief and judgment as follows:

                                   On the First Cause of Action

        1.      For compensatory damages in an amount to be determined at trial;

        2.      For an award of pre-judgment and post-judgment interest;




                                                  - 24 -
        Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 25 of 27



       3.      For the costs of the suit herein incurred, including reasonable attorneys’ fees to

the extent permitted by law; and

       4.      For such other and further relief as the Court may deem proper.

                                 On the Second Cause of Action

       1.      For compensatory damages in an amount to be determined at trial;

       2.      For punitive damages in an amount to be determined at trial;

       3.      For an award of pre-judgment and post-judgment interest;

       4.      For the costs of the suit herein incurred, including reasonable attorneys’ fees to

the extent permitted by law; and

       5.      For such other and further relief as the Court may deem proper.

                                   On the Third Cause of Action

       1.      For compensatory damages in an amount to be determined at trial;

       2.      For punitive damages in an amount to be determined at trial;

       3.      For an award of pre-judgment and post-judgment interest;

       4.      For the costs of the suit herein incurred, including reasonable attorneys’ fees to

the extent permitted by law; and

       5.      For such other and further relief as the Court may deem proper.

                                 On the Fourth Cause of Action

       1.      For a declaration (a) that Defendant’s cost of insurance rate increase is improper

under the Plaintiff Policies and that the policies’ account values be recalculated according to the

original cost of insurance rates; and (b) setting forth the specific guidelines that govern the

factual circumstances under which Defendant can raise the cost of insurance rates;

       2.      For the costs of the suit herein incurred, including reasonable attorneys’ fees to

the extent permitted by law; and

       3.      For such other and further relief as the Court may deem proper.




                                                  - 25 -
       Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 26 of 27




Dated: June 25, 2020                  /s/ Khai LeQuang
                                      Khai LeQuang (pro hac vice)
                                      Ric Fukushima (pro hac vice)
                                      Orrick Herrington & Sutcliffe LLP
                                      2050 Main St., Suite 1100
                                      Irvine, CA 92614
                                      Phone: 949-567-6700
                                      klequang@orrick.com
                                      rfukushima@orrick.com

                                      Jeffrey R. Lerman (#19388)
                                      Richard G. Placey (#37713)
                                      Montgomery, McCracken,
                                        Walker & Rhoads, LLP
                                      123 South Broad Street, 24th Fl.
                                      Philadelphia, PA 19109
                                      Phone: 215-772-1500
                                      jlerman@mmwr.com
                                      rplacey@mmwr.com


                                      Attorneys for Plaintiffs, EFG Bank AG, Cayman
                                      Branch; Wells Fargo Bank, National
                                      Association, solely as securities intermediary for
                                      EFG Bank AG, Cayman Branch; DLP Master
                                      Trust; DLP Master Trust II; DLP Master Trust
                                      III; GWG DLP Master Trust; Greenwich
                                      Settlements Master Trust; and Palm Beach
                                      Settlement Company




                                      - 26 -
       Case 2:17-cv-02592-GJP Document 133 Filed 06/25/20 Page 27 of 27




                               DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand trial by jury pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure.


Dated: June 25, 2020                          /s/ Khai LeQuang
                                              Khai LeQuang (pro hac vice)
                                              Ric Fukushima (pro hac vice)
                                              Orrick Herrington & Sutcliffe LLP
                                              2050 Main St., Suite 1100
                                              Irvine, CA 92614
                                              Phone: 949-567-6700
                                              klequang@orrick.com
                                              rfukushima@orrick.com

                                              Jeffrey R. Lerman (#19388)
                                              Richard G. Placey (#37713)
                                              Montgomery, McCracken,
                                                Walker & Rhoads, LLP
                                              123 South Broad Street, 24th Fl.
                                              Philadelphia, PA 19109
                                              Phone: 215-772-1500
                                              jlerman@mmwr.com
                                              rplacey@mmwr.com


                                              Attorneys for Plaintiffs, EFG Bank AG, Cayman
                                              Branch; Wells Fargo Bank, National
                                              Association, solely as securities intermediary for
                                              EFG Bank AG, Cayman Branch; DLP Master
                                              Trust; DLP Master Trust II; DLP Master Trust
                                              III; GWG DLP Master Trust; Greenwich
                                              Settlements Master Trust; and Palm Beach
                                              Settlement Company




                                              - 27 -
